DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species Species I: Figs-1-6; Species II: Fig. 7; Species III: Fig. 8; Species IV: Fig. 9; Species V: Fig. 10. Fig 11 appears to be generic to all species.  The species are independent or distinct because they include features which are not required by the other and would require separate searches for. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Because the separate species would require specific unique searches for their individual distinct characteristics.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.During a telephone conversation with Benjamin Imhoff on 09/30/2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-6 and 11-20.  Examiner further notes that claim 6 appears to be part of Species II.  Claim has been examined in view of Species I, but if Claim 6 is intended to be part of Species II then claim 6 is withdrawn as well.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goulet et al. (6,053,359 – hereinafter Goulet).
Re Claim 1:
Goulet discloses an automated beverage dispensing system (10) having a front (18) and a back (near 44) and a first side (12) opposite a second side (14) (see Fig. 1), the automated beverage dispensing system (10) further comprising: a conveyance system (20) that defines a plurality of cup locations (221 to 229) and operates to sequentially move the plurality of cup locations (221 to 229)  through a plurality of indexed locations (during-after movement) (see Fig. 6); a cup dispensing system (40) configured to receive a first supply of cups (421) and a second supply of cups (422), the cup dispensing system (40) operable to dispense a cup (68) from the first supply of cups (421) to a first cup loading location (66) that coincides with a first indexed location (during-after movement) of the plurality of indexed locations (during-after movement) and operable to dispense a cup (68) from the second supply of cups (422) to a second cup loading location (66) that coincides with a second indexed location (during-after movement or the first index location) of the plurality of indexed locations; a beverage dispensing system (at 30) configured to dispense a beverage at a beverage dispense location (31) of the plurality of indexed locations; and a computer (337) that associates an ordered beverage to a cup location of the plurality of cup locations and maintains a record of a status of the cup location and the position of the cup location relative to the plurality of indexed locations (see col. 12 lines 18 to col. 14 line 49) (see Figs. 1-24C).  

Re Claims 2, 11, 12, and 13:
Goulet discloses wherein the conveyance system defines a first staging location (at 66), the plurality of indexed locations comprising the first staging location (at 66), wherein the first staging location (at 66) is subsequent to the beverage dispense location (31) within the plurality of indexed locations to which the plurality of cup locations are sequentially moved (see Fig. 6).  




Re Claim 3:
Goulet discloses wherein the first staging location (after 31 – at 225) is offset from the beverage dispense location (31) in a direction towards the second side of the automated beverage dispensing system and towards the front of the automated beverage dispensing system (see Fig. 6 – see also all different cup holder locations).  

Re Claim 4:
Goulet discloses wherein the conveyance system comprises a second staging location (at 226) of the plurality of indexed locations, the second staging -17-location is subsequent to the first staging location and offset from the first staging location in a direction towards the front of the automated beverage dispensing system (see Fig. 6 – see also all different cup holder locations).  

Re Claim 5:
Goulet discloses wherein the conveyance system (20) comprises a conveyor with a plurality of cup holders, each of the cup holders defining a cup location of the plurality of cup locations (see Fig. 11).  

Re Claim14:
Goulet discloses an ice dispensing system (28), the ice dispensing system (28) comprising a hopper and a chute (28), the ice dispensing system configured to dispense ice into a cup at an ice dispensing location (at 29), that coincides with an ice dispense location of the plurality of indexed locations (see Figs. 2 and 6).  

Re Claim 15:
Goulet discloses wherein the beverage dispense location (at 30) is immediately successive to the ice dispense location (at 28) in the plurality of indexed locations (see Fig. 2).  

Re Claims 16-20:
Goulet discloses an automated beverage dispensing system (10) having a front (18) and a back (near 44) and a first side (12) opposite a second side (14) (see Fig. 1), the automated beverage dispensing system (10) further comprising: a conveyance system (20) that defines a plurality of cup locations (221 to 229), each cup location comprising a cup holder configured to receive a cup therein and the conveyance system operates to sequentially move the plurality of cup locations (221 to 229)  through a plurality of indexed locations (during-after movement) (see Fig. 6); a cup dispensing system (40) configured to receive a first supply of cups (421) at a first cup loading location and a second supply of cups (422) at a second cup loading location, wherein the first cup loading location coincides with a first indexed location of the plurality of indexed locations (see Fig. 6); and a beverage dispensing system (at 30) configured to dispense a beverage at a beverage dispense location (31), the plurality of indexed locations comprising the beverage dispense location (31); wherein the plurality of indexed locations further comprises a first staging location (at 225), wherein the first staging location is subsequent to the beverage dispense location within the plurality of indexed locations to which the plurality of cup locations are sequentially moved, and the first staging location is offset from the beverage dispense location in a direction towards the second side of the automated beverage dispensing system and towards the front (see Arrow) of the automated beverage dispensing system (see Fig. 6 – also see other locations which may apply) (see Figs. 1-24C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goulet in view of Knight et al. (US 2019/0352161 – hereinafter Knight).
Re Claim 6:
Goulet discloses the device of claim 2, but fails to teach a chute that directs a cup from the supply of cups of the cup dispensing system to the cup loading location by a gravity feed.  

Knight teaches a chute that directs a cup from the supply of cups of the cup dispensing system to the cup loading location by a gravity feed (see paragraph [0016]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Goulet with that of Knight to provide an alternative cup dispensing formation design as known within the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651